139 Ga. App. 336 (1976)
228 S.E.2d 362
HUBBARD
v.
THE STATE.
52340.
Court of Appeals of Georgia.
Argued July 6, 1976.
Decided July 16, 1976.
Ken Gordon, for appellant.
William F. Lee, Jr., District Attorney, Robert H. Sullivan, Assistant District Attorney, for appellee.
McMURRAY, Judge.
Defendant entered a plea of guilty to burglary on November 11, 1975, and was ordered to serve a sentence of five years on probation. Defendant was not to violate any criminal laws. On February 11, 1976, he was found in an automobile with others with a certain dog which was later determined to have been stolen. Defendant told the officers the dog belonged to him. Defendant was then charged with theft by taking and proceedings were begun to revoke his probation.
1. Defendant first urges that the court erred in overruling a demurrer to the revocation petition. Petition alleged that the defendant had violated the terms and conditions of the probation by committing the offense of theft by taking on February 11, 1976. This was ample to put him on notice and meets requirements of due process. Horton v. State, 122 Ga. App. 106 (3) (176 SE2d 287); Scott v. State, 131 Ga. App. 504 (206 SE2d 137); Dutton v. Willis, 223 Ga. 209, 211 (154 SE2d 221); Johnson v. State, 214 Ga. 818, 819 (108 SE2d 313); Reece v. Pettijohn, 229 Ga. 619 (193 SE2d 841); Dickerson v. State, 136 Ga. App. 885, 886 (222 SE2d 649).
2. Only slight evidence is required in order to revoke a probation. Sellers v. State, 107 Ga. App. 516 (130 SE2d 790). The evidence here shows the defendant was in recent possession of stolen goods without a reasonable explanation. Henson v. State, 136 Ga. App. 868, 869 (222 SE2d 685); Peacock v. State, 131 Ga. App. 651 (206 SE2d *337 582); Davis v. State, 129 Ga. App. 796, 802 (201 SE2d 345); Aiken v. State, 226 Ga. 840 (178 SE2d 202).
Judgment affirmed. Pannell, P. J., and Marshall, J., concur.